The court denies the writ in this case on the ground that the only debatable question presented for review is a question of fact. This court has uniformly refused to consider such questions. Postal Telegraph-Cable Co. v. Minderhout, 71 So. 91,1
and the cases there cited. Having considered the record of the facts in this case, the writer is of the opinion that the determination of the Court of Appeals in the matter of the general charge requested by defendant should be reconsidered. His general view of the subject was stated in a dissenting opinion in McNeil v. Munson S.S. Lines, 184 Ala. 424, 63 So. 992. It need not be repeated, for the court thinks that that water has passed under the bridge, and in this view the writer has acquiesced for lack of anything better to do.
Judge THOMAS concurs with the writer.
Application denied. All the Justices concur.
1 195 Ala. 420. *Page 415